UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS



U N I T E D S T A T E S,                    )                ACM S32160
                   Appellee                 )
                                            )
             v.                             )
                                            )                ORDER
Senior Airman (E-4)                         )
LUIS A. SOLIS,                              )
USAF,                                       )
                      Appellant             )                Panel No. 2




        Having reviewed the briefs of the parties pertaining to the second allegation of
error, the Court believes oral argument on this issue would be helpful. Specifically, the
Court desires that the parties address the following issue:

      I.     WHETHER THE RESULTS OF SCIENTIFIC TESTING
             ADMITTED AS A BUSINESS RECORD UNDER MILITARY
             RULE OF EVIDENCE 803(6) FOR THE LIMITED PURPOSE
             OF CORROBORATING AN ACCUSED’S CONFESSION
             UNDER MILITARY RULE OF EVIDENCE 304(g) MUST
             COMPLY WITH THE CONFRONTATION CLAUSE
             REQUIREMENTS APPLICABLE TO EVIDENCE SUBMITTED
             ON THE SUBSTANTIVE ISSUE OF WRONGFUL
             INVOLVEMENT WITH DRUGS, AND, IF SO, WHETHER THE
             ADMISSION OF THE TEST RESULTS IN THIS CASE
             COMPLIED WITH THOSE REQUIREMENTS. WILLIAMS v.
             ILLINOIS, 132 S. Ct. 2221 (2012); BULLCOMING v. NEW
             MEXICO, 131 S. Ct. 2705 (2011); MELENDEZ-DIAZ v.
             WASHINGTON, 129 S. Ct. 2527 (2009); DAVIS v.
             WASHINGTON, 126 S. Ct. 2266 (2006); CRAWFORD v.
             WASHINGTON, 124 S. Ct. 1354 (2004); UNITED STATES v.
             TEARMAN, 72 M.J. 54 (C.A.A.F. 2013); UNITED STATES v.
             BLAZIER, 69 M.J. 218 (C.A.A.F. 2010); UNITED STATES v.
             GRANT, 56 M.J. 410 (C.A.A.F. 2002); UNITED STATES v.
             KELLY, 45 M.J. 259 (C.A.A.F. 1996).
      Accordingly, it is by the Court on this 21st day of January 2015,

ORDERED:

       Oral argument is hereby directed to take place at 1205 hours on Friday, the 23rd
day of February 2015, at The George Washington University Law Center, located at 2000
H Street NW, Washington, DC 20052.


              FOR THE COURT


              LAQUITTA J. SMITH
              Appellate Paralegal Specialist